           Case 3:21-cv-01748-WHO Document 16 Filed 04/01/21 Page 1 of 2



DAVID YEREMIAN & ASSOCIATES, INC.
David Yeremian (SBN 226337)
david@yeremianlaw.com
Roman Shkodnik (SBN 285152)
roman@yeremianlaw.com
535 N. Brand Blvd., Suite 705
Glendale, California 91203
Telephone: (818) 230-8380
Facsimile: (818) 230-0308

DAVTYAN LAW FIRM, INC.
Emil Davtyan (SBN 299363)
emil@davtyanlaw.com
880 E Broadway
Glendale, CA 91205
Telephone: (818) 875-2008
Facsimile: (818) 722-3974

Attorneys for Plaintiff KALIVA MORGAN,
on behalf of herself and others similarly situated

[Additional counsel and party listed on following page]



                                          UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA


KALIVA MORGAN, on behalf of herself and                 Case No. 3:21-cv-01748-WHO
others similarly situated,
                                                        [PROPOSED] ORDER
                             Plaintiff,
                                                          Judge:          Hon. William H. Orrick
         vs.
                                                          Courtroom:      2

CANDID CARE CO., a Delaware corporation; and              Complaint Filed: December 10, 2020
DOES 1 through 50, inclusive

                             Defendants.




                      JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
114875.000005 4849-2023-4211.1
 1
         Case 3:21-cv-01748-WHO Document 16 Filed 04/01/21 Page 2 of 2



DYKEMA GOSSETT LLP
J. KEVIN SNYDER, State Bar No. 107509
KSnyder@dykema.com
Brian H. Newman (State Bar No. 205373)
BNewman@dykema.com
ALLISON M. SCOTT, State Bar No. 305989
AScott@dykema.com
333 South Grand Avenue, Suite 2100
Los Angeles, California 90071
Telephone: (213) 457-1800
Facsimile: (213) 457-1850

Attorneys for Defendant CANDID CARE CO.


                                       [PROPOSED] ORDER

       GOOD CAUSE APPEARING THEREFORE, IT IS SO ORDERED that the hearing on

Defendant Candid Care CO.’s Motion to Dismiss Plaintiff’s Complaint (“Motion”) currently scheduled

for April 28, 2021 at 2:00 p.m. in Court Room No. 2 shall be continued to August 11, 2021 at 2:00 p.m.

in Court Room No. 2. The deadline to file the Opposition is continued to July 16, 2021 and the

deadline to file the Reply is continued to July 23, 2021. The Case Management Conference shall be

continued to September 7, 2021.



IT IS SO ORD ERED:


Dated: April 1, 2021                        ___________________________________
                                                  Hon. William H. Orrick
                                                  Judge of the U.S. District Court




                                                  2
                JOINT STIPULATION TO CONTINUE HEARING ON MOTION TO DISMISS
